Name: Commission Regulation (EEC) No 1377/90 of 22 May 1990 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 133/14 Official Journal of the European Communities 24. 5. 90 COMMISSION REGULATION (EEC) No 1377/90 of 22 May 1990 establishing unit values for the determination of the customs value of certain perishable goods cated to the Commission in accordance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3462/89 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi ­ Article 1 The unit values provided for in Article 1 (1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 25 May 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 May 1990 . For the Commission Christiane SCRIVENER Member of the Commission V (') OJ No L 154, 13 . 6 . 1981 , p. 26. 2 OJ No L 334, 18 . 11 . 1989, p. 21 . 24. 5. 90 Official Journal of the European Communities No L 133/15 ANNEX Code CN code Taric ­ sub- heading Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 1.10 1.20 1.30 1.40 1.50 1.60 1.70 1.80 1.90 1.100 07019051 07019059 07020010 07020090 07031019 07032000 07039000 07041010 07041090 07042000 07049010 07049090 07049090 * 10 * 00 * 00 ¢ 10 * 92 * 98 * 10 * 21 * 22 * 23 * 25 * 11 * 19 * 11 * 12 * 29 * 11 * 12 * 13 * 14 * 15 * 16 * 91 * 92 * 93 * 94 * 95 * 96 * 13 * 14 * 15 New potatoes Tomatoes Onions (other than sets) Garlic Leeks Cauliflowers Brussels sprouts White cabbages and red cabbages Sprouting broccoli or cala ­ brese (Brassica oleracea var. : italica) Chinese cabbage 40,38 65,50 34,06 322,43 26,19 35,35 198,22 43,46 128,45 39,70 1709  2773 1442 13650 1107 1508 8376 1853 5438 1681 315.71 512,04 266,30 2520,51 204,09 278,81 1541,83 342.72 1004,16 310,41 82,72 134,16 69,77 660,44 53,42 71,89 406,13 88,37 263,11 81,33 278,74 452,09 235,12 2225,41 180,07 244,80 1 362,85 300,92 886,59 274,06 8168 13247 6889 65211 5121 6721 39847 8262 25980 8031 30,84 50,02 26,01 246,24 20,01 27,24 151,32 33,48 98,10 30,32 60817 98637 51299 485538 39341 S3 623 297562 65914 193436 59795 92,99 150,83 78,44 742,46 60,10 81,08 456,65 99,66 295,79 91,43 29,61 48,02 24,97 236,42 a9,52 25,69 146,71 31,58 94,18 29,11 1.110 1.120 1.130 070511 10 0705 1 1 90 07052900 07061000 Cabbage lettuce (head lettuce) Endives Carrots 69,76 42,02 48,56 2953 1778 2056 545,40 328,71 379,63 142,91 85,98 99,47 481,54 288,98 335,18 14110 8292 9822 53,28 32,08 37,08 105064 63198 73131 160,66 96,79 111,83 51,15 30,93 35,60 1.140 07069090 Radishes 90,10 3814 704,37 184,56 621,90 18223 68,81 135687 207,48 66,06 1.150 1.160 1.170 1.180 07070011 07070019 07081010 07081090 0708 2010 07082090 07089000 Cucumbers Peas (Pisum sativum) Beans (Vigna spp., Pha ­ seolus spp.) Broad beans 34,88 196,33 108,26 34,64 1477 8312 4583 1464 272,72 1 534,79 846,35 269,51 71,45 402,15 221,76 70,99 240,79 1355,10 747,26 238,22 7055 39708 21 897 6965 26,64 149,94 82,68 26,45 52535 295654 163037 52014 80,33 452,10 249,31 79,82 25,58 143,96 79,38 25,64 1.190 1.200 1.200.1 07091000 07092000 Globe artichokes Asparagus :  green 72,65 210,29 3070 8 903 565,14 1 643,93 148,86 430,75 499,53 1451,46 14605 42532 55,46 160,60 109068 316678 167,38 484,25 53,77 154,20 1.200.2 0709 2000  other 210,92 8930 1 648,84 432,03 1 455,79 42659 161,08 317623 485,70 154,66 1.210 1.220 07093000 07094000 Aubergines (egg-plants) Ribbed celery (Apium graveolens, var. dulce) 74,97 52,53 3174 2224 586,13 410,70 153,58 107,61 517,51 362,61 15164 10625 57,26 40,12 112909 79115 172,65 120,98 54,97 38,52 1.230 1.240 07095130 07096010 Chantarelles Sweet peppers 556,01 102,74 23931 4349 4428,22 803,15 1 139,98 210,44 3869,16 709,12 102135 20779 429,67 78,46 837139 154715 1 287,01 236,58 394,04 75,33 No L 133/16 Official Journal of the European Communities 24. 5. 90 Code CN code Taric ­ sub- heading Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 1.250 070990 50 Fennel 39,04 1651 303,92 79,84 268,32 7790 29,79 58659 89,85 28,91 1.260 07099070 | Courgettes 51,12 2164 399,66 104,72 352,87 10340 39,04 76990 117,73 37,48 1.270 07142010 * 00 Sweet potatoes, whole, fresh (intended for human consumption) 83,09 3573 661,63 170,19 578,78 15258 64,18 125219 192,08 58,69 2.10 08024000 * 10 Chestnuts (Castanea spp.), fresh 146,09 6222 1 151,44 295,70 1011,02 27507 112,36 221 703 333,97 108,51 2.20 08030010 * 90 Bananas (other than plan ­ tains), fresh 45,80 1939 358,09 93,82 316,16 9264 34,98 68981 105,48 33,58 2.30 08043000 * 90 Pineapples, fresh 48,71 2062 380,80 99,78 336,21 9852 37,20 73355 112,17 35,71 2.40 08044010 08044090 * 10 * 10 Avocados, fresh 148,04 6267 1 157,27 303,23 1021,77 29941 113,06 222930 340,89 108,55 2.50 08045000 * 21 * 91 Guavas and mangoes, fresh 125,59 5317 981,82 257,26 866,87 25402 95,92 189134 289,21 92,09 2.60 2.60.1 2.60.2 2.60.3 08051011 08051021 08051031 08051041 08051015 08051025 08051035 08051045 08051019 08051029 08051039 08051049 Sweet oranges , fresh :  Sanguines and semi ­ sanguines  Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins  Others 58,86 50,51 29,17 2487 2138 1244 457,87 394,85 230,04 120,61 103,46 59,32 404,72 348,62 201,99 11833 10215 5546 44,93 38,57 22,47 88366 76062 44244 135,61 116,31 66,89 43,56 37,03 21,20 2.70 2.70.1 08052010 * 11 * 21 * 11 * 21 .... i2 * 13 * 22 * 23 * 11 * 21 * 11 * 12 * 13 * 14 * 31 * 32 * 33 * 34 Mandarins (including tangerines and satsumas), fresh ; Clementines, wilkings and similar citrus hybrids, fresh :  Clementines 90,96 3847 708,75 185,51 625,37 17785 69,52 136623 208,74 67,79 2.70.2 2.70.3 2.70.4 08052030 080520 50 08052070  Monreales and Satsu ­ mas  Mandarins and Wil ­ kings  Tangerines and others 77,95 39,28 49,21 3300 1662 2083 609,42 307,30 384,73 159,68 80,38 100,81 538,07 270,15 339,68 15767 7752 9 954 59,53 29,99 37,58 117396 59082 74113 179,51 90,49 113,33 57,16 28,91 36,08 08052090 2.80 08053010 * 11 * 12 Lemons (Citrus limon, Citrus limonum), fresh 48,71 2062 380,83 99,78 336,24 9 853 37,20 73362 112,18 35,72 2.85 08053090 * 11 * 19 Limes (Citrus auranti ­ folia), fresh 87,26 3694 682,19 178,75 602,32 17650 66,64 131414 200,95 63,98 24. 5. 90 Official Journal of the European Communities No L 133/ 17 Code CN code Taric ­ sub- heading Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit FI £ 2.90 2.90.1 08054000 * 11 * 12 * 21 * 22 Grapefruit, fresh :   white 53,48 2264 418,11 109,55 369,16 10817 40,84 80543 123,16 39,21 2.90.2 08054000  pink 107,66 4558 841,63 220,53 743,09 21775 82,22 162128 247,92 78,94 2.100 08061011 08061015 08061019 Table grapes 124,60 5275 974,04 255,22 860,00 25200 95,16 187634 286,92 91,36 2.110 08071010 Water-melons 47,34 2004 370,07 96,97 326,74 9574 36,15 71289 109,01 34,71 2.120 2.120.1 08071090 * 12 * 13 * 14 * 15 * 21 * 16 * 17 * 18 * 19 * 29 Melons (other than water ­ melons)  Amarillo, Cuper, Honey Dew, Onteni ­ ente , Piel de Sapo, Rochet, Tendral 60,99 2582 476,80 124,93 420,97 12336 46,58 91 848 140,45 44,72 2.120.2 08071090  Other 107,55 4553 840,76 220,30 742,32 21 752 82,13 161960 247,66 78,86 2.130 08081091 08081093 08081099 Apples 63,81 270T 498,89 130,72 440,48 12907 48,73 96103 146,95 46,79 2.140 08082031 08082033 08082035 08082039 * 91 * 98 * 90 * 90 * 90 Pears (other than the Nashi variety (Pyrus Pyri ­ folia)) 84,72 3587 662,35 173,55 584,80 17136 64,70 127592 195,10 62,12 2.150 08091000 Apricots 131,89 5584 1031,06 270,16 910,34 26676 100,73 198617 303,72 96,71 2.160 08092010 08092090 Cherries 110,27 4668 862,05 225,88 761,12 22303 84,21 166061 253,93 80,86 2.170 08093000 * 91 * 92 * 93 * 97 * 11 * 12 * 13 * 17 Peaches 172,66 7310 1 349,78 353,67 1 191,74 34922 131,86 260014 397,60 126,60 2.180 08093000 Nectarines 187,30 7930 1 464,21 383,66 1 292,78 37882 143,04 282059 431,31 137,34 2.190 08094011 08094019 Plums 211,56 8957 1 653,82 433,34 1460,19 42788 161,57 318583 487,16 155,12 2.200 08101010 08101090 Strawberries 150,54 6373 1 176,85 308,36 1 039,06 30448 114,97 226702 346,66 110,38 2.205 0810 20 1 0 Raspberries 574,44 24307 4493,31 1 175,29 3950,18 113358 438,60 863888 1323,12 422,80 2.210 08104030 Fruit of the species Vacci ­ nium myrtillus 179,42 7780 1 443,17 370,20 1255,56 32582 138,91 270928 418,03 122,25 2.220 08109010 Kiwi fruit (Actinidia cbinensis Planch.) 116,38 4927 909,83 238,39 803,30 23539 88,88 175264 268,00 85,34 2.230 08109080 * 31 * 32 * 41 * 42 * 10 Pomegranates 72,77 3105 573,24 148,25 504,48 13979 55,95 110349 167,24 52,51 2.240 08109080 Khakis 187,59 7942 1 466,47 384,25 1 294,77 37941 143,26 282493 431,97 137,55 2.250 08109030 Lychees 160,63 6800 1 255,69 329,02 1 108,67 32487 122,67 241889 369,89 117,78 = The ninth digit is reserved for the Member States (statistical purposes).